COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
        NO. 2-05-422-CV
 
 
DANA WEBB AND                                                             APPELLANTS
ALL OCCUPANTS                                                                        
              
   V.
 
JOE
ALLICAT CHILDREN TRUST                                                APPELLEE
 
                                               ----------
 
      FROM THE COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                               ----------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                              ------------
On November 30, 2005 and December 30, 2005, we notified appellants, in
accordance with rule of appellate procedure 42.3(c), that we would dismiss this
appeal unless the $125 filing fee was paid. 
See Tex. R. App. P.
42.3(c).  Appellants have not paid the
$125 filing fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellants have failed to comply with a requirement of the
rules of appellate procedure and the Texas Supreme Court=s order of July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellants shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D: GARDNER, WALKER, and MCCOY, JJ.
DELIVERED: February 2, 2006
 
 




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).